The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (2012/0319113) in view of Isami et al. (6,791,521).Regarding claim 1, Yamazaki teaches in figure 1 and related text a display device comprising: 
a circuit board, comprising:
 a substrate 102; 
a thin film transistor 112 disposed on the substrate; 
a first terminal 108a and a second terminal (108b or 108b/114b) disposed outside (at part thereof) and on opposite sides of the thin film transistor 112 and disposed on a same layer as a gate layer of the thin film transistor, 
a first protective layer (the second of a multilayer film which forms the gate layer, the first terminal, and the second terminal, see paragraph [0239]) disposed on the gate layer, the first terminal, and the second terminal and made of metal oxide (see paragraph [0117], wherein a portion of the first protective layer corresponding to the second terminal is provided with a first opening penetrating the first protective layer; and 
a connecting terminal 122b disposed on a same layer as a source/drain layer of the thin film transistor and directly contacting a surface (a side surface) of the second terminal away from the substrate in the first opening.

Yamazaki does not explicitly state that the first protective layer is made of metal oxide, does not explicitly state that the embodiment uses a first protective layer comprising a multilayer film, and does not state using the device in a driving circuit board.
Isami et al. teach in figure 21 and related text using the device in a driving circuit board.
Yamazaki teaches in figure 7A and related text a first protective layer comprising a multilayer film.
Yamazaki and Isami et al. are analogous art because they are directed to display  devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first protective layer of metal oxide and being a multilayer film, to use the device in a driving circuit board, as taught by Isami et al., in Yamazaki’s device, in order to improve the conductivity and the versatility of the device, respectively.

Regarding claim 6, Isami et al. teach in figure 21 and related text a second protective layer (the white layer above element 34CH) disposed on one or more of the source/drain layer 34 and the connecting terminal (the shaded layer identified as element 34CH) and made of one or more of molybdenum, titanium, nickel, and alloys thereof.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a second protective layer disposed on one or more of the source/drain layer and the connecting terminal, and made of one or more of molybdenum, titanium, nickel, and alloys thereof in prior art’s device in order to improve the electrical connections of the device.

Regarding claim 7, in the combined device of claim 6, the connecting terminal is electrically connected to a light source through at least one second opening (inherently therein) formed in a portion of the second protective layer corresponding to the connecting terminal.

Regarding claim 8, in the combined device a first angle formed by a first side surface of the first protective layer and the substrate is less than or equal to 90 degrees.

Regarding claim 9, in the combined device a second angle formed by a second side surface of the second protective layer and the substrate is less than or equal to 90 degrees.

Regarding claim 11, Yamazaki teaches in figure 1 and related text that the first protective layer is made of one or more of indium tin oxide and indium zinc oxide.

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first protective layer to have a thickness of 600 angstroms to 1800 angstroms in prior art’s device in order to reduce the size of the device.

Regarding claim 13, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the third angle formed by the substrate and a third side surface of the first terminal, the gate layer, the source/drain layer, or the second terminal to be greater than 30 degrees and less than 75 degrees in prior art’s device in order to adjust the current flow in the device.


Response to Arguments
1.	Applicants argue that the assertion by the office that the gate electrode layer 112 shown in FIG. 1 of Yamazaki corresponds to the thin film transistor 102 of claim 1 is incorrect, because “the transistor 140 of Yamazaki corresponds to the thin film transistor 102 of claim 1, and the gate electrode layer 112 in the transistor 140 of Yamazaki corresponds to the gate layer 105 in the thin film transistor 102 of claim 1”. 

1	It is unclear as to why the office must use applicant’s assertion that “the transistor 140 of Yamazaki corresponds to the thin film transistor 102 of claim 1, and the gate electrode layer 112 in the transistor 140 of Yamazaki corresponds to the gate layer 105 in the thin film transistor 102 of claim 1”.

2.	Applicants argue that the metal layer 108a and the metal layer 108b shown in figure 1 of Yamazaki do not respectively correspond to the first terminal 103 and the second terminal 104 of claim 1, because “in FIG. 1 of Yamazaki, the metal layer 108a and the metal layer 108b are respectively disposed on a source region 114a and a drain region 114b in the transistor 140. That is, the metal layers 108a and 108b are disposed in the transistor 140 rather than outside the transistor 140. Furthermore, the metal layers 108a and 108b are not disposed on a same layer as the gate electrode layer 112 of the transistor 140. Therefore, the metal layer 108a and the metal layer 108b of Yamazaki do not correspond to the first terminal 103 and the second terminal 104 of claim 1”.

2.	Although metal layers 108a and 108b are respectively disposed on a source region 114a and a drain region 114b in the transistor 140, metal layers 108a and 108b are disposed outside part of the transistor (e.g. outside the gate electrode).  Therefore, at least part of the metal layers 108a and 108b are disposed outside the transistor.  The broad recitation of the claim does not require metal layers 108a and 108b to be disposed outside the entire transistor structure.
Furthermore, metal layers 108a and 108b and gate electrode layer 112 are disposed on a same layer (e.g. layer 104).

3.	Applicants argue that the wiring layer 122b shown in FIG. 1 of Yamazaki does not correspond to the connecting terminal 109 of claim 1, because “the wiring layer 122b of Yamazaki directly contacts the surface of the drain region 114b of the transistor 140 away from the substrate 102 in the opening penetrating the first layer (regarded by the Office Action as the second terminal 104 of claim 1) and the second layer (regarded by the Office Action as the first protective layer 107 of claim 1) of the stacked structure of the metal layer 108b”. 

3.	As recited above, a connecting terminal 122b of Yamazaki directly contacting a surface (a side surface) of the second terminal away from the substrate in the first opening.

4.	Applicants argue that “in the rejections of claims 6, 7, and 9, the Office Action does not indicate which elements in FIG. 21 of Isami correspond to the second protective layer, the source/drain layer, and the connecting terminal of claim 6 at all. Applicant respectfully asks that the Examiner point out where these items are located in Isami, if at all”.
4.	Isami does not provide numerals for some of the layers in figure 21.  An attempt has been made to identify the layers.
Furthermore, the rejection stated that it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a second protective layer disposed on one or more of the source/drain layer and the connecting terminal, and made of one or more of molybdenum, titanium, nickel, and alloys thereof in prior art’s device in order to improve the electrical connections of the device.

5.	The rest of applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
8/6/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800